Exhibit 10.3

 

**English Translation From Spanish Original**

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

Leasing contract

 

office 1903 connected towers two - bogota d.c.

 

Place and date of contract: Bogota D.C. October 25 of 2018

 

Among the undersigned HERNANDO GALINDO CUBIDES, of legal age, neighbor of
Bogotá, identified with the citizenship card 2,940,687, who acts in his capacity
as Manager and Legal Representative of BR1CKEL S.A.S., with Nit. 900,343,868-2.
Company constituted by private document of February 23, 2010, registered on
March 3, 2010, under number 01366113 of Book IX, all of which is included in the
certificate of existence and legal representation of the Chamber of Commerce and
who from now on The LESSOR will call on the one hand and on the other, GLORIA
VERÓNICA SERNA DIEZ, of legal age, identified with the citizenship card
52,440,264, who acts as the legal representative of the Company called ONE WORLD
PHARMA SAS, with Nit. 901.098.493-7, Company incorporated in Bogotá, by private
document number 01 of July 14, 2017, registered on July 17, 2017, under number
02243306; CARLOS ANDRÉS DE FEX GÓMEZ, with citizenship card 79,717,343 and RÁUL
PINEDA VELOSA, with citizenship card 80,503,290, both of legal age, who act as
substitute legal representatives of said company and which will henceforth be
called THE TENANTS, this lease agreement has been concluded under the following
Clauses:

 

FIRST: PURPOSE OF THE CONTRACT: By means of this contract, THE LESSOR grants THE
LESSEE the enjoyment of the properties identified below, Office 1903 and 4
garages, as well as the movable property that is found in the aforementioned
Office and that are related to separate document, inventory that is an integral
part of this contract.

 

SECOND: ADDRESS OF THE PROPERTY: They are located in Carrera 9a No. 113-52 of
Bogotá, Office 1903, Building Torres Unidas 2 Business Center and 4 garages,
marked with numbers 20 and 21 of basement 1 and 31 and 32 of Basement 2 of said
Building.

 

 

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

THIRD: GENERAL BOOKS: The real estate object of the present contract are: Office
nineteen zero three (1903) identified with real estate registration number
50N-20548337 of the Registry Office of Public Instruments of Bogota, North Zone,
has its access through the avenue career (AK) ninth (9) number one hundred and
thirteen fifty-two (113-52) of Bogotá, is located on the nineteenth floor (19)
of the TORRES UNIDAS Building II-CENTRO EMPRESARIAL, which is part of the Centrp
Empresarial Santa Bárbara complex, has a total built area of one hundred and
eighty four square meters with fourteen centimeters squares (184.14m2) and their
interior boundaries are: Starting from point one (1) to two (2) in broken line
and successive distances of one meter sixty-five centimeters (1.65m), two meters
twenty-three centimeters (2.23m), five meters seventy-five centimeters (5.75m),
two meters sixty centimeters (2.60m), one meter (1.00m), one meter fifty-three
centimeters (1.53m) with circulation and common bathrooms. From point two (2) to
three (3) in broken line and in successive distances of three meters ten
centimeters (3.10m), fifty-seven centimeters five millimeters (0.575m), one
meter seventy centimeters (1.70m), fifty seven centimeters five millimeters
(0.575m), five meters thirty-five centimeters (5.35m), sixty-two centimeters
five millimeters (0.625m) ninety-four centimeters (0.94m), with office nineteen
zero two (1902) thereof building. From point three (3) to four (4) in broken
line and in successive distances of four meters ninety-seven centimeters
(4.97m), twenty-six centimeters (0.26m), eighty centimeters (0.80m), thirty
centimeters (0.30m) , ninety-three centimeters (0.93m), ninety centimeters
(0.90m) one meter ten centimeters (1.1 Om) thirty-four centimeters (0.34m) three
meters twenty-three centimeters (3.23m), with vacuum over the common terrace for
exclusive use of the office five hundred and five (505) of the same building.
From point four (4) to five (5) in a straight line of sixteen meters eighty-six
centimeters (16.86m), with a gap on the common terraces for the exclusive use of
the five hundred and five (505) and five hundred and six (506) offices. same
building. From point five (5) to one (1) closing the polygonal in broken line
and in successive distances of two meters eighty-five centimeters (2.85m),
forty-five centimeters (0.45m) one meters forty centimeters (1.40m) forty and
five centimeters (0.45m) three meters fifty centimeters (3.50m), fifteen
centimeters (0.15m), two meters thirty-seven centimeters (2.37m), part with
emptiness on the common terrace for the exclusive use of office sixteen zero
five (1605) of the same building, part with the common terrace for the exclusive
use of office nineteen zero four (1904) and part with common elevators of the
same building. PARAGRAPH: Within the office in question there is a common column
consecutively allocated from number six (6) to nine (9). Vertical boundaries
NADIR: With the common concrete plate that separates it from the eighteenth
floor of the same building, CENIT: With the common concrete plate that separates
it from the twentieth floor of the same building. DEPENDENCIES: This is the 1903
Office with an approximate area (184.14 m2), with all its improvements and
existing furniture that declares to know fully THE LESSEE, as well as the
parking lots numbers P20 and P21, located in Basement 1 and P31 and P32, located
in Basement 2 of the Building and whose boundaries of these parking spaces are
both in the co-ownership regulation and in the title of acquisition and such
parking spaces correspond to the real estate license plates 50N20548122,
50N-20548123, 50N-20548065, of the Office of Public Instruments from Bogota. The
contracting parties agree not to allocate each of the parking spaces, observing
that one of them is behind the other. In summary, there are four (4) parking
spaces.

 

 2

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

FOURTH: DESTINATION: THE LESSEE undertakes to allocate these properties
exclusively for the use of OFFICE, which correspond to the administrative part
of the corporate purpose of ONE WORLD PHARMA SAS, which deals with the
transformation of cannabis for medical and scientific purposes, and according to
what is allowed in the co-ownership regulations of the Building.

 

FIFTH: DURATION OF THE CONTRACT: The duration term of this contract is one (1)
year, counted from the twenty-fifth (25) of October of the two thousand and
eighteen (2018). Notwithstanding the foregoing, the term of the lease may be
automatically extended for consecutive periods of one (1) year, if neither
party, within three (3) months prior to the expiration of the initial period or
any of its extensions, reports in writing to the other party its decision to
terminate this contract.

 

SIXTH: EARLY TERMINATION: LESSEE may terminate the contract unilaterally, within
the initial term or during its extensions, prior written notice addressed to THE
LESSEE through the authorized postal service, with an advance notice of not less
than six (6) months and the payment of compensation equivalent to the current
price of four (4) months of lease.

 

SEVENTH: VALUE OF LEASING: The monthly fee for the office, the parking lot and
all the existing furniture according to the inventory, is the sum of fifteen
million pesos ($ 15,000,000) plus VAT, including the administration fee, fee
that THE LESSEE agrees to pay semiannually and in advance, as follows: A). The
first semester, comprised between the first (1st) of November 2018 and the
thirty (30) of April 2019, which represents ninety million pesos ($ 90,000,000),
plus seventeen million one hundred thousand pesos ($ 17,100,000), of VAT, that
is, the sum total of ONE HUNDRED SEVEN MILLION ONE HUNDRED THOUSAND PESOS ($
107,100,000), is paid at the signing of this contract; B). The second semester
included between the first (1st) of May and the thirty (30) of November of 2019,
will be paid monthly during the (5) days of each month; C). From the date of
delivery of the properties subject of this contract, the rental fee, plus VAT,
will be paid proportionally for the days that elapsed until the first (1st)
November, 2018 begins.

 

 3

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

FIRST PARAGRAPH: All payments for the lease, plus VAT, will be made by
consignment in the current account No. 014386635 of Banco ITAÚ, in the name of
BRICKEL S.A.S. From the first extension of the contract and while it remains in
force, the lease fee will be paid for the first semester in advance, and the
second semester to the date of its commencement will be paid within the first
five (5) days of initiation each month.

 

EIGHTH: PRICE INCREASES: Once the first year of validity of this contract
expires and so on every twelve (12) months of its execution in its tacit or
express extensions, the monthly price of the lease will be adjusted
automatically and without any requirement some by the LESSOR, in a percentage
equal to 100% plus two (2) points, of the increase that the Consumer Price Index
(CPI) had in the immediately previous year, to the one to which the respective
readjustment must be made of the canon.

 

NINTH: ADMINISTRATION FEES: The administration fee that indicates the
co-ownership for the real estate object of this contract, is paid directly by
THE LESSOR. Likewise, the percentage of increase in the Administration fee will
be subject to what the assembly of co-owners establishes. Extraordinary fees
will be covered in their entirety also by THE LESSOR.

 

TENTH: PUBLIC SERVICES: THE LESSEE agrees to comply with the payment of all
public services of aqueduct and sewage, energy, internet, etc., I * caused
during the term of this contract, THE LESSOR is not responsible for the quality
of providing these services, which is in charge of the respective public
companies that provide them. THE. LESSOR shall have no responsibility for these
payments. This document, together with the receipts canceled by THE LESSOR,
constitutes an executive title to collect from the LESSOURSERS the services that
it ceased to pay provided that such amounts correspond to the period in which
the property was held by the LESSEE.

 

PARAGRAPH ONE: LESSEE must present at the offices of THE LESSOR when it so
requires, the utility bills duly canceled and according to the periods in which
the corresponding companies invoice.

 

 4

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

SECOND PARAGRAPH: Without exception, THE LESSORS are obliged to present at the
offices of THE LESSOR eight (8) business days before the date scheduled for the
delivery of the property at the end of the contract, the receipts of this tenth
Clause , duly canceled and will answer, of course, for the value of the services
that remain pending.

 

THIRD PARAGRAPH: LESSEERS may not, without the prior written authorization of
the LESSOR, manage and / or install, on their own behalf or that of third
parties, in the property subject of this contract, new telephone lines in
addition to the current ones, or change the number of them., nor charge
advertising account of telephone directories, newspapers, or Internet companies,
nor credits with CODENSA among others, nor carry out any other change in the
facilities of other public domiciliary services of the property.

 

Termination of the contract or to make the necessary arrangements for the damage
caused to the goods object of this contract, except normal deterioration.

 

TENTH TWO: INSPECTION: THE LESSEE may not unreasonably refuse the visits that
THE LESSOR or its representatives wish to perform to verify the state of
conservation of the property or other circumstances that are of interest. THE
LESSOR will inform in writing and at least three (3) days in advance to THE
LESSEE, and these visits can only be made during the working days and daytime
hours.

 

PARAGRAPH: Fifteen (15) days before the delivery and receipt of the real estate,
a record will be drawn up on the status of the same and THE LESSEE agrees to
carry out the repairs corresponding to damages that do not correspond to the
legitimate use.

 

TENTH THIRTEENTH: CLAUSE OF NON-COMPLIANCE: The breach or violation of any of
the obligations of THE LESSEE, which are not addressed or corrected within a
period of ten (10) business days counted from the reception of the notification
by THE LESSOR, will give right to the LESSOR to terminate this contract and
demand the immediate delivery of the property without the need for eviction or
the requirements set forth in the law and THE LESSORS waive to oppose the
cessation of the lease through any kind of bond and also waives the requirements
relating to the constitution in arrears.

 

 5

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

 

 

 

[ex10-3_022.jpg] 

 

 

 

 

 

[ex10-3_022.jpg]

 

 6

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

TENTH FOURTH: CAUSES OF TERMINATION: In favor of the LESSOR will be the
following: a) The assignment or sub-letting, b) The change of destination of the
property, c) The non-payment of the price within the terms provided for in this
contract, d) The destination of the property for illicit purposes or contrary to
good customs, or that represent a danger to the property or the healthiness of
its inhabitants or neighbors. LESSEERS agree not to use the property covered by
this contract for the storage of weapons or explosives and money of terrorist
groups, or for it to produce, store, sell or use drugs, narcotics or
hallucinogenic substances, such as marijuana, hashish , cocaine, morphine,
heroin and related illicitly

 

- THE LESSEE agrees not to keep, or allow to be stored in the leased property
flammable or explosive substances that endanger the security of the property, e)
The realization of improvements, changes or extensions of the property, without
express authorization of the LESSOR, f) The non-cancellation of public services
by the LESSEE provided it causes the disconnection or loss of service, g) The
rest provided by law .----- CAUSES IN FAVOR OF THE LESSEE: - a) The not allow on
the part of the LESSOR the legitimate enjoyment of the goods given in lease, b)
The LESSOR breach of the obligations agreed in this contract c) The rest
provided by law.

 

TENTH FIFTEEN: AUTHORIZATION: THE LESSORS expressly authorize THE LESSOR and its
eventual transferee or addressee to incorporate, report, process and consult
data banks, the information that relates to this contract or that derives from
it.

 

TENTH SIXTH: ASSIGNMENT OR CHANGE OF TENURE: The contracting parties expressly
stipulate that this contract will not form an integral part of any commercial
establishment and that, therefore, the alienation that may be established in the
property not only does not transfer any rental right to the property. purchaser,
but it is grounds for terminating the contract, since THE LESSEE expressly
agrees not to transfer, not sublet the property, or transfer their tenure.

 

TENTH SEVENTH: IMPROVEMENTS: The LESSEE can not execute improvements of any
kind, except for locative repairs, without written permission of the LESSOR. If
they are executed, they will access the owner of the property without
compensation for the person who made them.

 

PARAGRAPH: Notwithstanding the provisions of this Clause, THE LESSEE is obliged
to make the locative repairs, that is, to keep the property in the state in
which it was received, being especially obliged to comply with the stipulations
of the pertinent regulations.

 

 7

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

 

 

 

[ex10-3_022.jpg] 

 

 

 

 

 

[ex10-3_022.jpg]

 

 8

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

TENTH EIGHTEENTH: RECEIPT AND STATUS: THE LESSEE declares to have received the
real estate object of this contract, as well as the movable property in the
state in which it is found and is obliged to conserve it and return it in the
same state, except for the natural deterioration, committing to the payment of
the leaseable repairs provided by the law in their charge and the damages
attributable to the misuse that is given to them and which in the same state
will be returned to the LESSOR upon the termination of the lease, or when it has
to cease for any of the causes planned.

 

TENTH NINTH: EXEMPTION FROM LIABILITY: THE LESSOR assumes no responsibility for
the damages that THE LESSEE may suffer for reasons attributable to third parties
or for robberies, thefts, or for disasters caused by fire, flood, earthquake,
terrorism, vehicle damage by leaks of plates, among others.

 

It is the responsibility of the LESSEE the permits and / or licenses that must
be processed before the respective governmental or private entities and the
LESSOR has no responsibility for the denial or requirements demanded by said
entities; for the any responsibility for the denial or requirements demanded by
said entities; therefore THE LESSEE cannot impute to the LESSOR damages for this
cause.

 

TWENTIETH: COMMERCIAL PREMIUM: The parties agree that for no reason, the LESSOR,
will recognize any value to THE LESSEE for commercial premiums or similar
concepts at the time of expiration of the contract and / or the delivery of the
real estate, object of This lease and LOS ARRENPATARIOS expressly renounce to
request them from the LESSOR or before the law.

 

TWENTY-FIRST: ABANDONMENT OF REAL ESTATE: Upon signing this contract, LESSEE
expressly empowers the LESSOR to enter the real estate and recover their
possession, with the sole requirement of the presence of two witnesses, in order
to avoid the deterioration or dismantling of the property. same, provided that
for any reason they remain abandoned or disabled for a period of one month and
that the risk exposure is such that it threatens the physical integrity of the
property or the safety of the neighborhood.

 

 9

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

TWENTY SECOND: ASSIGNMENT OF THE CONTRACT: THE LESSORS accept from now on any
assignment that THE LESSOR makes with respect to this contract and that the
notification is sent with the shipment by certified mail to the address
consigned in this same contract. THE LESSOR states that it has no intention of
selling or assigning the office that is the subject of this contract, but that
if it did, it will do everything in its power to ensure that the new owner
respects the terms and conditions of this agreement.

 

TWENTY THIRD: CRIMINAL CLAUSE: The breach of any of the obligations in charge of
THE LESSEE derived from this contract, and other than the early termination,
will constitute the debtor of the LESSOR for a sum equivalent to four (4) months
of the lease fee , in force at the time of the breach by way of penalty, without
prejudice to the payment of the fee while the property is occupied and the
damages that may be caused as a result of the breach.

 

TWENTY FOURTH: WARRANTY: THE LESSEE, namely, ONE WORLD PHARMA SAS, GLORIA
VERONICA SERNA DIEZ, CARLOS ANDRES DE FEX GOMEZ and RÁUL PINEDA VELOSA, to
guarantee the payment of the lease and other items related to the lease
agreement, of the Office 1903, the garages and personal property, located in the
Torres Unidas II Building in Bogotá, sign in favor of BRICKEL SAS, in
solidarity, a blank promissory note, with the respective letter of instructions.

 

TWENTY FIFTH: ARBITRAMENT: When a dispute arises on the occasion of the
celebration, interpretation, execution and / or termination of this contract,
the parties will try to reach an agreement within fifteen calendar days
following the notification of one party to the other of the reason for the
dispute, a term that may be extended in writing by mutual agreement. If an
agreement is not possible within that term, the parties must resort to the
resolution of the dispute to an Arbitration Tribunal, whose designation of the
Arbitrators will be made by the Chamber of Commerce of Bogota by drawing lots of
the lists carried by said Chamber and The Court will be subject to the legal
provisions in force in accordance with the following rules: - a) - The Court
will consist of one or three arbitrators, depending on the amount of the claim,
since if it is less than two hundred million pesos ($ 200,000,000 ), there will
be only one arbitrator; and if the claim exceeds two hundred million pesos ($
200,000,000), the arbitrators will be three.-b) -The Internal Organization of
the Tribunal will be subject to the rules provided for this purpose by the
Arbitration Center of the Chamber of Commerce of Bogotá -C) - The Tribunal will
function in the Arbitration Center of Bogotá and its ruling will be in Law.

 

 10

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

TWENTY-SIXTH: MODIFICATIONS: This contract can not be modified except by express
written agreement of the parties, that is, that can not be altered verbally, nor
by custom or tacit acceptance of the LESSOR.

 

THE LESSOR THE TENANTS     [ex10-3_014.jpg]  [ex10-3_015.jpg]     
   [ex10-3_016.jpg]        [ex10-3_017.jpg]

 

 11

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

[ex10-3_018.jpg]

 

[ex10-3_019.jpg] 

 

 12

 

 

GALINDO CUBIDES, LAWYERS

Building World Trade Center tower A

Street 100 No. 8A 37 of 207

Telephone number 218 39 64 - 218 39 84

email hernando@galindocubides.com

Bogota Colombia

 

 [ex10-3_020.jpg]

 

[ex10-3_021.jpg]

 

 13

 

 

INVENTORY OF EXISTING FURNITURE IN THE 1903 OFFICE OF THE TORRES UNIDAS II
BUILDING

 

●Security entrance door.

 

●Air conditioning system in 2.5TR equipment, ducts, grilles and thermostats.

 

●Tenoflex lighting in all places, in reception, work stations, meeting room,
main offices, archive, kitchen and bathroom, with enough bulbs, transformers,
ballasts, halogen and dulux bulbs and indirect fluorescent profile.

 

●Video intercom system, plus 03K color monitor; electromagnet and main door
access controls.

 

●floors in cream marble siena a med. / V

 

●Rolling shutters, single-channel control. (18 units)

 

●Amplifier sound for 5 zones NILES ZR6 with control.

 

●ipod wall control with monochromatic screen.

 

●Base for intelligent ipod niles smartdock

 

●Speakers 6 “two way DAS CL6.

 

 14

 

 

●DENON meeting room amplifier.

 

●Offices and common areas with their respective divisions in samblast tempered
glass.

 

●The main offices, such as the meeting room, have their respective divisions and
doors, as well as the closets or wooden libraries.

 

●The reception consists of a formica wood surface, support elements, two
drawers, drawers and filing cabinets, glass panels, a metal dump.

 

●Sofa in leather and armchair. Center base in wood.

 

●Kitchenette in white madecor and doors in formica color and inn.

 

●Pink triplex bathroom cabinet acemar; bathroom applique set, toilet, sink in
glass black crystal platinum type.

 

●Furniture secretary of management

 

●OFFICE MANAGEMENT 1-LINE LUGANO:

 

-Wooden furniture composed of 1 desk in wood panel with black laminated glass
surface, 1 double wooden chest of drawers,

 

1 credenza, 4 services with black laminated glass surface, 1 paper basket.

 

 15

 

 

●OFFICE MANAGEMENT 2-LUGANO LINE:

 

-Furniture in wood. Composed by 1 desk in wood panel with black laminated glass
surface, 1 double wooden chest of drawers, 1 paper basket

 

●INTELLIGENT TOGETHER TABLE - LUGANO LINE:

 

-Board table in wood, for 10 posts, 3.00 meters x 1.20, wired.

 

●OPERATIONAL WORK POSITION:

 

-Each one is made up of surfaces in formica wood, support elements. 1 single
drawer unit (2 drawers + 1 file) 1 fixed cpu holder, 1 metal dump, some posts
with 1 wall cabinet, skirt and glass screens. Furniture on the wall

 

●MAIN CHAIRS FOR MANAGEMENT AND MEETING ROOM:

 

-Single cinque: high, syncro mechanism with adjustable arms, base chrome,
upholstered in cloth, rodachinas for hard floor, 10 units.

 

●INTERLOCUTORY CHAIRS FOR MANAGEMENT:

 

-Cinque chair: interlocutor, with arms, chromed sled base, upholstered in
fabric, 4 units.

 

●OPERATING CHAIRS AND RECEPTION:

 

-with adjustable arms, upholstered in fabric, rodachinas for hard floor, 9 units

 

●MANAGEMENT CHAIRS:

 

-Management chairs with rodachinas, 2 units

 

 16

 

 

These goods have been delivered to satisfaction since the beginning of the
lease, signed on October 24, 2018

 

THE LESSOR:

 

[ex10-3_001.jpg] 

THE LESSEE

 

 [ex10-3_002.jpg]

 

 17

 

 

[ex10-3_003.jpg] 

 

[ex10-3_004.jpg] 

 18

 

 

 [ex10-3_005.jpg]

 

 [ex10-3_006.jpg]

 

 19

 

 

INSTRUCTION LETTER TO COMPLETE PAYMENT No. 001 IN YOUR BLANK SPACES

 

Bogotá D.C., October 25, 2018

 

The undersigned, GLORIA VERÓNICA SERNA DIEZ, of legal age, identified with the
citizenship card number 52,440,264, who acts in his own name and also, on behalf
of and representing the Society called ONE WORLD PHARMA S.A.S, with Nit.
901.098.493-7, Company incorporated in Bogotá, by private document number 01 of
July 14, 2017, registered on July 17, 2017, under the number 02243306 and CARLOS
ANDRÉS DE FEX GÓMEZ, of legal age, with a certificate of citizenship 79,717,343,
and RAÚL PINEDA VELOSA, of legal age with identity card 80.503.290 expressly
declare:

 

FIRST: That we are LANDLORDs and joint debtors and in such conditions, we
authorize our LESSOR, BRICKEL S.A.S., with Nit. 900.343.868-2, or to whom your
rights represent, to fill in the blanks, in the promissory note with the number
001, which on the date we have subscribed in favor of the aforementioned Company
BRICKEL S.A.S., and in accordance with the following instructions:

 

1. The value of the capital will be the total value of the rent or public
service fees that the LESSEE will not pay in the lease signed by the parties
identified in the promissory note No. 001.

 

2. The value of default interest equals the maximum rate established by the
monetary authorities.

 

3. The expiration date will be the day of the breach of the obligations by the
LESSEE.

 

4. The promissory note thus filled, shall be immediately enforceable and shall
render executive merit without any other formality, or extrajudicial or judicial
request.

 

 20

 

 

5. We declare that a copy of said document is in our possession, authorizing THE
CREDITOR to consult or report to the financial risk centers, the information
related to the obligations of these documents.

 

For proof, we sign this letter of instructions, in the city of Bogotá, on the
twenty-fifth (25) day of the month of October 2018.

 

THE DEBTORS: ONE WORLD PHARMA S.A.S

 

[ex10-3_007.jpg] 

 

 21

 

 

 [ex10-3_008.jpg]

 

[ex10-3_009.jpg]

 

 22

 

 

[ex10-3_010.jpg] 

 

 23

 

 

PAY IN WHITE No. 001 WITH INSTRUCTION LETTER

 

EXPIRATION DATE:___________________________________

 

The undersigned, GLORIA VERÓNICA SERNA DIEZ, of legal age, identified with the
citizenship card number 52,440,264, who acts in his own name and also, on behalf
of and representing the Society called ONE WORLD PHARMA S.A.S, with Nit.
901.098493-7, Company incorporated in Bogotá, by private document number 01 of
July 14, 2017, registered on July 17, 2017, under number 02243306 and CARLOS
ANDRÉS DE FEX GÓMEZ, also of legal age, with citizenship card 79,717 .343 and
RAUL PINEDA VELOSA, of legal age, with citizenship card 80.503.290, acting on
their own behalf, who henceforth will be called THE DEBTORS, we expressly state:
FIRST. That we are obliged to pay unconditionally, jointly and indivisibly to
the order of the Society BRICKEL S.A.S., with Nit. 900.343.868-2, hereinafter,
THE CREDITOR, or whoever represents your rights, in the City of Bogotá, in its
offices located in career 7 No. 113-43, Office 304, the sum
of_______________________________________________ ($______________), for concept
of capital and the sum of ___________________________________
($____________________) m / cte, by concept of interests. We will recognize and
pay interest on delinquent securities at the maximum legal rate allowed. SECOND.
THE CREDITOR may declare the past due obligations to our position without need
of notice or any requirement, in any of the following events: a) Failure to pay
any of the obligations under our charge; b) If we are investigated or bound by
any authority, by reason of contraventions or unlawful, of any nature or if we
are sued judicially, or seize the goods for any kind of action; c) In case of
dissolution, liquidation or insolvency; d). If we commit inaccuracy in balance
sheets, reports, statements or documents that we present to THE CREDITOR or are
returned one or several checks for total or partial absence of funds, if
applicable; e) The bad or difficult economic situation so qualified by the
creditor, f) Any cause established in the law, its regulations or provisions of
competent authority. THIRD. That in case of judicial or extrajudicial
collection, expenses and collections that are caused by said collection will be
our responsibility. QUARTER. The attorney’s fees, in the case of direct
settlement or payment in the preliminary stage, are set at 10% of the value of
the obligation and if it becomes necessary to bring a legal action, the fees
will be 20% of the total amount of the claim. This blank promissory note we have
completed as debtors, giving the instructions for filling in the spaces, in an
attached document, in accordance with the provisions of Article 622 of the
Commercial Code and in record we sign this note in the city of Bogotá , on the
twenty-fifth (25) day of the month of October 2018.

 

 24

 

 

[ex10-3_011.jpg] 

 

[ex10-3_012.jpg] 

 

 25

 

 

[ex10-3_013.jpg] 

 

26



 

 